internal_revenue_service number release date index number date attention dear i am responding to your date inquiry on behalf of your constituent of is concerned that diesel_fuel used in recreational motorboats is free of federal excise_tax while gasoline used in recreational motorboats is subject_to a federal tax of dollar_figure4 per gallon recently forwarded to this office asks for requires legislative action the internal_revenue_code the change imposes a tax on certain removals entries and sales of diesel_fuel and gasoline sec_4081 however the code does not impose a tax on diesel_fuel that among other conditions is dyed according to treasury regulations sec_4082 if a person uses undyed diesel_fuel for a nontaxable_use eg in a boat a credit or refund of the tax is available a person can get a credit or refund for gasoline used for most off-highway business purposes but the tax on gasoline used in recreational motorboats is not available for a credit or refund sec_6421 the aquatic resources trust fund artf which consists of a sport fish restoration account and a boat safety account receives the tax on gasoline used in recreational motorboats and uses these funds to support boating safety programs support recreational boating safety services provided by the u s coast guard support marine and freshwater sport fishing projects improve access to recreational boating waters provide aquatic resources education programs i hope this information is helpful to you in responding to your constituent if you have any questions please contact me or sincerely associate chief_counsel passthroughs and special industries by richard a kocak chief branch
